Citation Nr: 0412848	
Decision Date: 05/18/04    Archive Date: 05/25/04	

DOCKET NO.  03-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder. 

2.  Entitlement to service connection for a ruptured muscle 
of the left leg.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma that denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1969 to August 1972, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not shown to have a right foot disorder 
that is causally or etiologically related to service.  

3.  The veteran is not shown to have residuals of a ruptured 
muscle of the left leg that are causally or etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

2.  A ruptured muscle of the left leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the February 2003 
rating decision and the Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a January 
2003 letter to the veteran specifically notified him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran for obtaining 
evidence.  This letter was provided to the veteran prior to 
the initial decision on his current claim.  Therefore, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as are all obtainable private and VA 
medical records.  The Board does acknowledge that the veteran 
has related treatment from a private physician shortly 
following his separation from service, but the veteran 
indicated in a statement dated in September 2003 that records 
from that physician were no longer available.  The Board also 
acknowledges that the veteran has not been afforded a VA 
examination in connection with his current claims.  However, 
for reasons that will be explained below, the Board finds 
that a VA examination is unnecessary in this case.  
Accordingly, the Board finds that the VA has done everything 
necessary to assist the veteran in obtaining evidence and 
that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.  

Background and Evidence

A report of a physical examination performed in October 1968 
in connection with the veteran's entry into service shows the 
veteran reported on the Report of Medical History portion of 
the examination that the veteran had a torn muscle in his 
left leg.  On the Report of Medical Examination portion of 
the examination clinical evaluation of the lower extremities 
was normal.  A service medical record dated in June 1971 
shows the veteran hurt his right heel when he stepped hard on 
a base the previous day playing softball.  An X-ray of the 
left heel was negative.  A report of a physical examination 
performed in February 1972 in connection with the veteran's 
separation from service shows the veteran reported no 
complaints, treatment or diagnosis pertaining to his right 
foot or left leg.  A physical examination showed no pertinent 
defects or abnormalities. 

VA outpatient treatment records dated in 1972 contain no 
pertinent complaints or diagnosis.  A record dated in 
December 1972 when the veteran was seen for evaluation of 
seizures noted that the veteran's gait was normal and that he 
had good muscle strength.  VA medical records dated in 2002 
contain no evidence of complaints, treatment or diagnosis 
pertaining to the right foot or left leg.  

A statement from the veteran received in December 2002 showed 
he desired to file a claim for his right foot that he injured 
in service and was documented in his medical records.  The 
veteran also stated that also documented in his medical 
records was a ruptured muscle in the left leg when he joined 
the service.  The veteran indicated that when he went through 
his physical he was informed that his left leg was not 
serious enough to keep him out of the service.  The veteran 
stated that this was something that never healed over the 
years.  A formal claim for service connection for these 
disorders was received in January 2003.  In that application 
the veteran reported treatment for an injury to his left leg 
prior to service and treatment for his right foot during 
service.  No post-service treatment for either disorder was 
reported.  

A September 2003 statement from the veteran related that the 
physician he had seen for years for his leg and foot after 
service had died seven years ago.  The veteran indicated that 
that physician's practice was closed and that no records were 
available.  He stated that that was the only physician who 
had ever treated him.  The veteran explained that the rupture 
of the muscle in his leg was due to a sporting event in high 
school that was reinjured several times in service.  

Law and Analysis

The veteran essentially contends that service connection for 
his right foot and left leg is warranted.  With respect to 
the right foot, the veteran asserts that his service medical 
records document an injury to that foot during service and he 
maintains that he has continued to have problems with that 
foot since the service injury.  As for his left leg, the 
veteran asserts that he injured his left leg prior to 
service, but that this was not a serious enough disability to 
prevent him from entering service.  He asserts that his left 
leg was reinjured during service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough.  There must be a 
chronic disability resulting from that disease or injury.  If 
there is no showing of a result in chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally to prove service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay evidence, of an inservice occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1998).  

In this case, the veteran's served medical records document 
that he sustained an injury to his right heel in June 1971.  
However, this injury does not appear to have resulted in any 
chronic disability so as to permit a favorable determination 
on the veteran's claim for service connection.  In this 
regard, the Board observes that the February 1972 physical 
examination performed in connection with the veteran's 
separation from service contains no evidence of any ongoing 
or chronic disorder of the right foot.  Furthermore, medical 
records dated following service, including VA medical records 
dated in 1972 and in 2002 contain no evidence of any post 
service complaints, treatment or diagnosis pertaining to the 
right foot.  

In the absence of evidence of a current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In a letter to the veteran dated in January 2003 
he was informed of the need to submit evidence of a current 
physical disability and evidence of a relationship between 
that current disability and an injury or event in service.  
The veteran has not submitted any evidence that demonstrates 
that he currently has a right foot disorder, and particularly 
a right foot disorder that is in some way related to the 
injury he sustained during service in June 1971.  In the 
absence of evidence of a current disability that is shown to 
be related to service, service connection for a right foot 
disorder is not warranted.  

With respect to the claim for service connection for a 
ruptured muscle of the left leg, the veteran's service 
medical records show he reported such a history on the 
physical examination performed in October 1968 in connection 
with his entry into service.  However, while the veteran 
reported such a preservice history, physical examination at 
that time disclosed no defects or abnormalities with respect 
to the veteran's left leg.  As such, he is presumed to have 
been in sound condition with respect to his left leg upon 
entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 
(b).

Further review of the veteran's service medical records 
contains no evidence of complaints, treatment or diagnosis 
pertaining to the left leg during service, and the physical 
examination performed in February 1972 in connection with the 
veteran's separation from service is completely devoid of any 
reference to the veteran's left leg.  Similarly, medical 
records dated following separation from service contain no 
evidence of complaints, treatment or a diagnosis pertaining 
to the left leg.  

As with the veteran's right leg, in a letter to the veteran 
dated in January 2003, he was informed of the need to submit 
current evidence of a physical disability of his left leg, as 
well as evidence of a relationship between that current 
disability and an injury or event during service.  The 
veteran has not submitted any medical evidence that shows 
either a current disability of the left leg or a relationship 
between a left leg disorder and service.  In the absence of 
evidence of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, in the absence of such evidence, the Board finds 
that service connection for a left leg disorder is not 
warranted.  

Lastly, the Board acknowledges that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection, but the Board finds that such an 
examination is not necessary with respect to these claims.  
In this regard, the Board notes that there is no competent 
medical evidence that shows that the veteran currently has a 
right foot or left leg disorder, nor does the record contain 
any evidence that suggests that any currently diagnosed 
disorder of the right foot or left leg is in any way related 
to service.  While the record does contain some evidence that 
the veteran sustained an injury to his right foot during 
service, there is no evidence that that injury produced any 
chronic residuals or disability following that injury, and 
the Board notes that there is absolutely no evidence that the 
veteran suffered an event, injury or disease pertaining to 
his left leg during service.  Under these circumstances, the 
Board finds that a medical examination or medical opinion is 
not necessary to decide this claim.  38 C.F.R. § 3.159(c)(4).  


ORDER

Service connection for a right foot disorder is denied.  

Service connection for a ruptured muscle of the left leg is 
denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



